DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roden et al. (US Patent 6320748 B1).
As per claim 1, Roden teaches a circuit connection module 20, comprising: a board 22; 5an electronic component 34 that is mounted on the board 22; and an electrically conductive member 32 that is connected to the electronic component 34 so as to be thermally conductive, wherein the electronic component 34 includes a heat dissipation portion (32, see column 8-9, lines 65-67 and 1-18) exposed on an outer surface (along 34) of the electronic component 34, and 10wherein the electrically conductive member 32 includes a plate-shaped portion 70 connected to the heat dissipation portion (32, see column 8-9, lines 65-67 and 1-18) so as to be thermally conductive, and a terminal portion 40 in which one end is connected to the plate-shaped portion 70 so as to be thermally conductive and electrically conductive and the other end is in contact with a mating terminal (see column 9, lines 19-30).  
15As per claim 2, Roden teaches a circuit connection module 20, wherein the plate-shaped portion 70 and the heat dissipation portion (32, see column 8-9, lines 65-67 and 1-18) are connected to each other so as to be thermally conductive and electrically conductive.  
As per claim 3, Roden teaches a circuit connection module 20, further comprising: 20a terminal holding member (along 40) that is fixed to the board 22 and holds the terminal portion 40, wherein the terminal portion 40 includes a coupling location (86, column 9, lines 19-30) having a curved shape (along 82 and 84) between the plate-shaped portion 70 and the terminal holding member (along 40).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831